Title: To George Washington from Brigadier General Casimir Pulaski, 23 November 1778
From: Pulaski, Casimir
To: Washington, George


  
    Dear General
    MinneSink [N.Y.] Novr the 23d 1778
  
agreeable to your orders to me While at Sussex Court house, I marched the Legion to this Place; & find the Indian Enemy have Retierd Near one hundred miles from this—from which it appears, that there will Be Nothing for us to Do—on Examining the Country I find it will Be impossible to Support the Cavalry with Forage many Days; the Persons appointed for that Purpose having Deliverd me the Enclosed address which will account for the matter—my Reasons for Not marching to Coles Fort the Place pointed out by you; are that there is Neither Inhabitants Nor Forage for our Subsistance. & the gentlemen to whom you referd me for assistance in this County Live thirty miles Below their Post & have Not Procurd one Lock of Hay or Bushel of grain—the People from the Back Country having Fled to this Settlment among their freinds. our Stay Here will greatly Disstress the whole—I therefor should Be glad your Excellency would Remove my Corps to Some other Post—in the mean Time Should be glad of your Excellencys Leave of Absence to Philadelphia to Settle some Accompts of the Legion. I Should Likewise Be glad of an answer to the Letter I wrote you Some Time ago. I am Dear General your Most Obedient Sert

  C. Pulaski

